DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

Response to Amendment
Applicant’s amendment, filed on 02/25/2022, has been entered and carefully considered. 
Claims 8, 12, 14, 18 have been amended and Claims 8-9, 12-15 and Claim 18-22 are currently pending. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the independent claims 12, 14 and 18 to include limitation “the index values being respectively provided to candidates of configuration values of parameters including and a number of consecutive symbols”. The amended claims overcome the reference in the record. However, the original specification fails to provide the support for the newly added limitation. Please refer to the 112 rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 12-15 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites the limitation “the index values being respectively provided to candidates of configuration values of parameters including a mapping method of a demodulation reference signal and a number of consecutive symbols”.  Particularly, Applicant pointed to paragraph 0129-0130 and Fig. 1A-2B of the original specification for support. However, paragraph 0129-0130 and Fig. 1A-2B of the original a number of consecutive symbols. 
Paragraph [0129] of the originally-filed specification states “the number of symbols to which with the demodulation RS is mapped in each subframe is not limited to one, and the demodulation RS may be mapped to a plurality of symbols”.  However, it doesn’t state the demodulation RS may be mapped to a plurality of consecutive symbols, let alone the index values include information about a number of consecutive symbols. 
In addition, Applicant pointed to Fig 1A-2B for support of the newly added limitation. Neither of the figures provide the support. 
Fig 1A-2B and related paragraph 0016 and 0023 are reproduced below for convenience: 


    PNG
    media_image1.png
    606
    890
    media_image1.png
    Greyscale


[0016] In FIGS. IA and 1B, the demodulation RS is mapped and fixed to a fourth symbol relative to the top of the subframe regardless of the number of symbols to which the control 
channel is mapped. 


    PNG
    media_image2.png
    581
    890
    media_image2.png
    Greyscale

[0023] For example, when the data channel is mapped to the fourth symbol or a symbol after the fourth symbol relative to the top of the subframe as shown in FIG. 2A, the demodulation RS is mapped to the fourth symbol relative to the top of the subframe. When the data channel is mapped to the second symbol and/or a symbol after the second symbol relative to the top of the subframe as shown in FIG. 2B, the demodulation RS is mapped to the second symbol relative to the top of the subframe. 

	Based on Fig. 1A-2B and the related paragraphs, the demodulation RS is only mapped to a single symbol not a number of consecutive symbols as claimed. 


Claims 9, 13, 15, 19-22 dependent claims of Claims 8, 12, 14, 18 respectively, thus are rejected for the same deficiency. 
For the purpose of examination, the claims are examined by omitting the newly added limitations which lack of specification support. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 12-15, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al (US 2017/0272141), in view of Qualcomm, “Discussion on DL DMRS design”, further in view of Ericsson, “DMRS placement configurations”. 
Regarding claim 8, Horiuchi teaches a terminal, comprising: 
a receiver that receives a signal of a downlink shared channel ([0004], “Physical downlink Shared Channel (PDSCH)”) and information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of a demodulation reference signal ([0173], “configures a DMRS mapping pattern based on a control signal included in a received signal”, it’s noted that control signal indicates DMRS  mapping pattern correspond to the index recited in the claim,  “a demodulation section that identifies a position of a DMRS based on the DMRS mapping pattern”; also see 
Horiuchi does not explicitly teach that a second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled 
Qualcomm teaches said a second mapping method, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled (page 3, Section 5.1, Fig. 1,  Front-Loaded DMRS pattern locations for low latency applications:  DMRS should be placed toward the beginning of the first slot).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Horiuchi in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send self-contained ACK I the first UL opportunity after reception of all the data (see paragraph under Section 5. 1). 
Horiuchi in view of Qualcomm doesn’t explicitly teach a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Horiuchi in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph of Ericsson). 

Regarding claim 9, Horiuchi in view of Qualcomm and Ericsson further teaches the receiver receives the information providing one of the index values (Horiuchi, [0173], “information indicating the DMRS mapping pattern”, [0046], “a DMRS mapping pattern is indicated to each terminal by signaling using multiple bits”). 

Regarding claim 12, Horiuchi teaches a terminal, comprising: 
a receiver that receives information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of a demodulation reference signal ([0173], “configures a DMRS mapping pattern based on a control signal included in a received signal”, it’s noted that control signal indicates DMRS  mapping pattern correspond to the index recited in the claim,  “a demodulation section that identifies a position of a DMRS based on the DMRS mapping pattern”; also see [0055]); 38858252Application No. 16/483,365Docket No.: 18290-013001 a processor that maps the demodulation reference signal using one of a first mapping method and a second mapping method based on the information providing the one of the index values ([0173], 
Horiuchi does not explicitly teach that a second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled 
Qualcomm teaches said a second mapping method, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled (page 3, Section 5.1, Fig. 1,  Front-Loaded DMRS pattern locations for low latency applications:  DMRS should be placed toward the beginning of the first slot).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Horiuchi in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send self-contained ACK I the first UL opportunity after reception of all the data (see paragraph under Section 5. 1). 
Horiuchi in view of Qualcomm doesn’t explicitly teach a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
Ericsson teaches a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).


Regarding claim 13,  Horiuchi in view of Qualcomm and Ericsson further teaches the terminal receives the information providing the one of the index values via downlink control information (Horiuchi, [0173], “information indicating the DMRS mapping pattern”, [0046], “a DMRS mapping pattern is indicated to each terminal by signaling using multiple bits”).

Regarding claim 14, Horiuchi teaches a base station (Fig. 9), comprising: 
a processor that maps a demodulation reference signal a downlink shared channel  ([0004], “physical downlink shared channel (PDSCH”) and [0174])…
and a transmitter that transmits the demodulation reference signal and information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of the demodulation reference signal ([0174], “transmitting a transmission signal including information indicating the DMRS mapping pattern and a DMRS mapped …”; also see [0055], the all-0 bit sequence is one of the index values). 
Horiuchi does not explicitly teach that the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel, the second mapping method being a method in which the demodulation 
Qualcomm teaches said the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled (page 3, Section 5.1, Fig. 1,  Front-Loaded DMRS pattern locations for low latency applications:  DMRS should be placed toward the beginning of the first slot).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Horiuchi in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send self-contained ACK I the first UL opportunity after reception of all the data (see paragraph under Section 5. 1). 
Horiuchi in view of Qualcomm doesn’t explicitly teach that the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
Ericsson teaches that the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Horiuchi in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph of Ericsson). 



Regarding claim 18, Horiuchi teaches a system comprising: 
a base station that maps a demodulation reference signal using one of a first mapping method and a second mapping method ([0046], a DMRS mapping patter is indicated to each terminal by signaling using multiple bits”), and transmits the demodulation reference signal and information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of the demodulation reference signal ([0174], “transmitting a transmission signal including information indicating the DMRS mapping pattern and a DMRS mapped …”; also see [0055], the all-0 bit sequence is one of the index values), …; and a terminal comprising a receiver that receives a signal of the downlink shared channel and the information providing the one of the index values, and a processor that controls reception of the demodulation reference signal included in the downlink shared channel using one of the first mapping method and the second mapping method based on the information providing the one of the index values([0173], “configures a DMRS mapping pattern based on a control signal included in a received signal”, it’s noted that control signal indicates DMRS  mapping pattern correspond to the index recited in the claim,  “a demodulation section that identifies a position of a DMRS based on the DMRS mapping pattern”; also see [0055], the all-0 bit sequence is one of the index values).

Qualcomm teaches said a second mapping method, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled (page 3, Section 5.1, Fig. 1,  Front-Loaded DMRS pattern locations for low latency applications:  DMRSA should be placed toward the beginning of the first slot).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Horiuchi in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send self-contained ACK I the first UL opportunity after reception of all the data (see paragraph under Section 5. 1). 
Horiuchi in view of Qualcomm doesn’t explicitly teach a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
Ericsson teaches a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Horiuchi in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time 

Regarding Claims 19, 20, Horiuchi in view of Qualcomm and Ericsson further teaches the receiver receives the information providing the one of the index values and receives the signal of the downlink shared channel based on the information providing the one of the index values (Horiuchi, [0004], DMRS is used as reference signal used for demodulating a physical downlink shared channel (PDSCH), which corresponds to a data signal; [0173], “configures a DMRS mapping pattern based on a control signal included in a received signal …. and demodulates a data signal”).

Regarding claim 21, Horiuchi in view of Qualcomm and Ericsson further teaches the transmitter transmits the information providing the one of the index values and transmits a signal of the downlink shared channel based on the information providing the one of the index values (Horiuchi, [0004], it’s noted that DMRS are transmitted for receiver to demodulating a physical downlink shared channel; ([0023], “transmits a transmission signal including information indicating the DMRS mapping pattern; [0055], all-0 bit sequence corresponds to one of the index values which indicates the mapping pattern).

Regarding claim 22, Horiuchi in view of Qualcomm and Ericsson further teaches: the base station transmits the information providing the one of the index values and transmits the signal of the downlink shared channel based on the information providing the one of the index values (Horiuchi, [0004]; [0023], [0055], all-0 bit sequence corresponds to one of the index 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SIMING LIU/Primary Examiner, Art Unit 2411